Title: From James Madison to Alexander J. Dallas, 1 June 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier June 1. 1815
                    
                    I have just recd. yours of the 29th. Ult. I return approved your proposition for the sale in the Ordinance Dept; also your recommendation for provisionally retaining Mr Linnard.
                    I am under the impression that Mr Monroe wrote to Govr. Cass, on the subject of the Indians on that frontier, and took the steps necessary for having the peace notified to them. Be that as it may it is proper that immediate attention shd. be given to the matter, as it is now represented. Genl. Wilkinson & Mr. Graham will be fit Commissioners, and may without loss of time be put on the service. Worthington & Cass are also well adapted. But both will not be wanted, and the appt. of one may not be taken well by the other. McArthur may also have his feelings in the case, unless his services be employed in some other way. On the whole however I do not know that any selection can be made better than that you have suggested viz. Worthington Wilkinson & Graham. If a different view of the subject shd. present itself, it may await my arrival at Washington. The subject of Genl. Scotts letter may conveniently do so.
                    I wrote some time since to Mr. Monroe, calling his attention to the appt. of Comrs. for boundary &c. One of them has long been designated. There has been a difficulty in choosing amg. the others brought into view.
                    I shall set out to day for Washington, taking the route thro’ Stephensburg & Elkrun Church, and shall probably be in Washington by Monday. Affec. respects
                    
                        
                            James Madison
                        
                    
                